Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 1 of 22 PageID# 409




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 CHRISTIAN ALBERTO SANTOS GARCIA, et al.

                    Plaintiff,

 v.                                                   Civil Action No. 1:20-CV-00821 (LMB/JFA)

 CHAD F. WOLF, in his official capacity as
 Acting Secretary, U.S. Department of Homeland
 Security, et al.
                  Defendants.


 DEFENDANT ARMOR CORRECTIONAL HEALTH SERVICES, INC.'S OPPOSITION
        TO PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION

         Defendant Armor Correctional Health Services, Inc. ("Armor") by counsel, submit the

 following as their Memorandum in Opposition to Plaintiffs’ Motion for Preliminary Injunction

 (the “Motion”).

                                        INTRODUCTION

        For the past six months, Armor's medical staff has worked alongside Defendants Crawford

 and Immigration Centers of America-Farmville, LLC (collectively the "Farmville Defendants") to

 mitigate the risk of COVID-19 to detainees at Farmville Correctional Center ("Farmville").

 Despite these efforts, three of the four Plaintiffs have tested positive for COVID-19 during their

 detention. However, under the care of Armor's medical personnel, it is undisputed that each

 Plaintiff has been tested for COVID-19, each receives daily medical care, and none have required

 hospitalization.

        It is also undisputed that in some cases detainees at other facilities have successfully

 petitioned for their release due to the risks associated with COVID-19. But these Plaintiffs are not


                                                  1
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 2 of 22 PageID# 410




 asking for their release. Instead, they demand a series of injunctions that would determine who

 may be detained at Farmville, the manner in which medical care is provided to all detainees, and

 the quality of cafeteria food. To compel these sweeping changes, Plaintiffs have filed a Complaint

 against three groups of Defendants that are affiliated with Farmville. The first group includes

 Defendants Wolf, U.S. Immigration and Customs Enforcement, Albence, and Hott (collectively

 the "Federal Defendants"). The second group includes Farmville Defendants. Finally, Armor has

 been sued for its role as the medical contractor at Farmville.

        Based on this relationship, Plaintiffs assert two causes of action against Armor. First, Claim

 II alleges that Armor, along with the Farmville Defendants, have violated Plaintiffs' Fourteenth

 Amendment due process rights to adequate medical care for COVID-19. (See ECF No. 1, ¶¶ 177-

 90.) Similarly, Claim III asserts that Plaintiffs' confinement under these circumstances violates

 their Fifth Amendment due process rights. (See id. ¶¶ 170-90.)

        As part of that action, Plaintiffs have filed a Motion for Preliminary Injunction ("Motion"),

 which demands that all Defendants: (1) "immediately reform conditions at Farmville through a

 plan to be implemented pursuant to the results of a health inspection [by an individual chosen by

 Plaintiffs]"; (2) "reform the unconstitutional conditions of confinement at Farmville"; (3) "abide

 by all CDC guidelines to prevent the spread of COVID-19"; and (4) "halt all inter-facility transfers

 into and out of Farmville." (ECF No. 7, p. 38 of 41).

        This relief cannot be properly granted. As the record demonstrates, Plaintiffs have not met

 their burden of showing that: (1) they are likely to prevail against Armor on the merits; (2) they

 are likely suffer irreparable harm unless the Motion is granted; (3) the balance of equities are in

 their favor; and (4) the injunctions serve the interests of the public. Moreover, these injunctions

 are radically beyond what this Court considers at this stage of the proceedings.



                                                  2
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 3 of 22 PageID# 411




                                                FACTS

         From January through April 2020, Armor maintained and updated on a weekly basis a

 COVID-19 Response Plan at ICA Farmville. Since then, Armor has updated the Response Plan in

 conformity to changes in guidance published by the Centers for Disease Control ("CDC"). The

 most recent update was July 31, 2020 in response to the July 22, 2020 update to the CDC's Interim

 Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

 Detention Facilities. The Armor COVID-19 response plans are even more cautious and restrictive

 than the CDC guidelines with the goal being to protect the detainees and the staff that interacts

 with them. (Moore Decl. ¶ 4, attached herein as Exhibit A.)

         As part of this response, Armor has helped educate the staff and detainees about the

 importance of hand washing, hand sanitization, hygiene, coughing etiquette, and social distancing

 consistent with CDC and Virginia Department of Health (“Health Department”) guidelines for

 combating the spread of COVID-19. Medical and security staff are directed to remain six feet

 apart whenever possible. Detainees have been advised to stagger the direction they are sleeping

 in the bunks (alternating head to foot) so that their faces are as far apart as possible. Id. ¶ 5.

         Additionally, all detainees have been issued three expired N95 masks (in accordance with

 CDC guidelines), two cloth masks and two surgical masks. Id. ¶ 7. Also, to protect detainees from

 community exposure, every staff member is screened for temperature every time they enter the

 building and are denied entry if they are experiencing symptoms of Covid-19. Any staff that fail

 the screening—or if there exists any other reason to believe there is a risk of exposure—are

 required to stay home on paid leave until they meet certain criteria, or until otherwise cleared by

 the Health Department. Id. ¶ 8.




                                                    3
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 4 of 22 PageID# 412




        Armor remains in contact with the Piedmont Health District of the Virginia Department of

 Health to discuss any risks and spread of coronavirus in the surrounding community as well as any

 screening and response measures undertaken at Farmville. Likewise, Armor continuously reviews

 CDC and Health Department recommendations and guidance. In fact, the CDC is even scheduled

 to visit Farmville in the next week. Id. ¶¶ 9, 11.

        Importantly, Armor does not have the authority to act on any detainee's request to transfer

 in or out of Farmville. Id. ¶ 11. Prior to June 2020, Armor staff collaborated with Farmville's staff

 to conduct COVID-19 prescreening on all arriving detainees. Prescreening was conducted in the

 Sally Port before entering the facility. Anyone who failed the prescreening procedures was sent

 to Centra Southside Community Hospital to be cleared and/or placed in quarantine for 14 days

 before entering the dorms. Id. In April, ICE proposed a solution whereby any new intakes would

 be quarantined in individual cells at Caroline County, Virginia’s facility for 14 days before further

 transfer to ICA Farmville. Id. ¶ 14. However, in June, Farmville received two large groups of

 detainees on the same day—one group from Arizona and one from Florida—who had not been

 isolated at the Caroline facility. Several detainees from Arizona tested positive during prescreening

 efforts. Thus, in response, Armor tested the whole intake cohorted dorm. Due to the large number

 of positive test results, those with negative test results were removed to another dorm to minimize

 their chance of further exposure, while those with positive test results were quarantined together.

 Armor then tested the Florida group, which also had a large number of positive test results.

 Positives from the Florida group were put in with the positives from Arizona. Conversely, the

 negatives from Florida were housed with the negatives from Arizona. Id. ¶ 16.

        Armor is doing all that it can to isolate and monitor the sickest individuals, provide them

 with appropriate medical care, and refer them for hospitalization as needed. Armor continues to



                                                  4
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 5 of 22 PageID# 413




 evaluate any patients with symptoms of illness, treating less-ill individuals symptomatically and

 supportively and have completed testing of all detainees at Farmville. Id. ¶ 17. Further, workflow

 changes were implemented to safeguard the detainees including following Armor's COVID-19

 response plan with red, yellow, and green zones. Green is no suspected COVID-19. Yellow is

 suspected COVID-19. Red is confirmed COVID-19. When possible, patients were seen by

 medical staff in the order of green, yellow and red. Id. ¶ 24.

         If a detainee reports symptoms to an officer between nursing evaluations, the detainee is

 immediately evaluated by a nurse to decide if he should be medically isolated, if transfer to a

 hospital for evaluation is required, or if treatment is needed. Id. ¶ 25. Social distancing has been

 implemented as feasible. Correctional officers have been trained to promote social distancing

 among detainees, and health staff have also communicated the same messages in languages

 understood by the detainees. Additional staff in the form of CNAs and agency nurses have been

 brought into ICA Farmville over the past months to assist with temperature screenings and

 symptom screenings and to assist in routine nursing duties. Through those efforts, all detainees

 have been tested for COVID-19. And all detainees who were negative have been retested. Id. ¶

 26.

        ICA Farmville currently has a total of 14 medical beds, 3 negative-pressure rooms for

 individual isolation, and another 6 rooms which, although not negative-pressure, utilize solid walls

 and doors. CDC guidelines for correctional facility isolation has approved the use of such rooms

 as the second-best option for such isolation in correctional facilities, and has even approved less

 effective options which are not in use at Farmville, such as rooms with solid walls but no solid

 doors. Though ICA Farmville initially was capable of isolating a detainee in a negative-pressure




                                                  5
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 6 of 22 PageID# 414




 isolation room or a non-negative pressure room as the need arose, there are not enough rooms to

 currently serve this purpose for all at-risk individuals or those with positive test results. Id. ¶ 13.

                                      Medical Care and Treatment

           At all relevant times herein, Armor medical staff screened Plaintiffs on a daily basis for

 Flu/Coronavirus symptoms (hereinafter "Symptom Screening"). During these evaluations,

 Plaintiffs' vital signs were recorded, including temperature and oxygen saturation levels, and they

 were interviewed as to the presence of any Covid-19 symptoms, including fever, headache, sore

 throat, chills, cough, and diarrhea. Due to Farmville's large population, Armor wanted to ensure

 that any necessary supportive care treatment would be readily available to the plaintiffs should

 they develop such symptoms. Therefore, standing orders were entered to expedite the dispensment

 of certain supportive care treatments. For example, if a detainee complained of one or more

 symptoms at a Symptom Screening, the nursing staff was authorized to immediately dispense

 Extra Strength Tylenol (500 or 1000 mg), a daily multivitamin, Pepto-Bismol, and Guaifenesin

 (an expectorant to help loosen congestion in the chest and throat) without obtaining a new

 physician order. Further, once a detainee developed symptoms of Covid-19 or identified they had

 been exposed to someone with Covid-19 or a person "under investigation" for Covid-19, a Covid-

 19 test was ordered for the detainee, and daily monitoring of the detainee's vitals and symptoms

 continued. Moore Decl. ¶ 26.1

                                       STANDARD OF REVIEW

           In general, "[p]relminary injunctions are extraordinary remedies involving the exercise of

 very far-reaching power to be granted only sparingly and in limited circumstances." Sun

 Microsystems, Inc. v. Microsoft Corp. (In re Microsoft Corp. Antitrust Litig.), 333 F.3d 517, 524



 1
     The specific details of Plaintiffs' medical care is discussed in more detail below.
                                                     6
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 7 of 22 PageID# 415




 (4th Cir. 2003) (quoting MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001)).

 To meet that burden, moving parties must establish that: (1) they are likely to succeed on the

 merits, (2) they are likely to suffer irreparable harm in the absence of preliminary relief, (3) the

 balance of equities tips in their favor, and (4) an injunction is in the public interest. Winter v.

 NRDC, Inc., 555 U.S. 7, 20 (2008); Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th

 Cir. 2011).

        However, because a preliminary injunction is "an extraordinary remedy," it "may only be

 awarded upon a clear showing that the plaintiff is entitled to such relief." Winter, 555 U.S. at 22.

 (emphasis added); see also Taylor v. Freeman, 34 F.3d 266, 268 (4th Cir. 1994) ("It is well-

 established that absent the most extraordinary circumstances, federal courts are not to immerse

 themselves in the management of state prisons or substitute their judgment for that of the trained

 penological authorities charged with the administration of such facilities."). Finally, this Court's

 aversion toward granting preliminary injunctions is even greater when the moving party seeks

 mandatory injunctions, as is the case here. Id. at 270 n. 2.

                                            ARGUMENT

    I. PLAINTIFFS ARE UNLIKELY TO PREVAIL ON THE MERITS OF THEIR
       CONSTITUTIONAL CLAIMS AGAINST ARMOR (CLAIM II AND III)

        As a medical provider, Armor's role in this case is limited to providing medical care and

 protecting inmates from risks harm for infections, like COVID-19. Typically, the constitutionality

 of such conduct is evaluated under the deliberate indifference standard. See Estelle v. Gamble, 429

 U.S. 97 (1976) (holding that prison officials violated the Eighth Amendment by treating inmates

 with deliberate indifference to their serious medical needs).

        The Fourth Circuit has applied this standard to claims of inadequate medical care to

 detainees as well. See, e.g., Brown v. Harris, 240 F.3d 383, 388 (4th Cir. 2001) ("In any case, we

                                                   7
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 8 of 22 PageID# 416




 need not resolve whether [the plaintiff] was a pretrial detainee or a convicted prisoner because the

 standard in either case is the same--that is, whether a government official has been deliberately

 indifferent to any [of his] serious medical needs."); see also Young v. City of Mount Rainier, 238

 F.3d 567, 575 (4th Cir. 2001) (citing Wilson v. Seiter, 501 U.S. 294, 303 (1991)) (applying the

 deliberate indifference standard to a defendant's alleged failure-to-protect a detainee from a

 substantial risk of harm).2

        In Claims II and III, Plaintiffs contend that Armor treated Plaintiffs with deliberate

 indifference to their medical needs and the risks associated with COVID-19, thereby violating

 Plaintiffs due process rights under the Fourteenth and Fifth Amendments.3 However, as discussed

 below, the care that these Plaintiffs have received, including preventative measures to protect the

 health and safety of all detainees, does not amount to deliberate indifference.




 2
   Instead of the deliberate indifference standard, Plaintiffs advise this Court to apply the objective
 reasonableness standard from Kingsley v. Hendrickson, 576 U.S. 389 (2015), an excessive force
 case. However, neither Supreme Court nor the Fourth Circuit has endorsed this move. Rather, the
 holding in Kingsley addresses only excessive force cases. Id. at 396. ("In deciding whether the
 force deliberately used is, constitutionally speaking, 'excessive,' should courts use an objective
 standard only, or instead a subjective standard that takes into account a defendant’s state of mind?
 It is with respect to this question that we hold that courts must use an objective standard.")
 (emphasis in original). Similarly, the Fourth Circuit has explained the impact of Kingsley as
 follows: "the Supreme Court has extended the Fourth Amendment's objective reasonableness
 standard to excessive force claims by pre-trial detainees." Brooks v. Johnson, 924 F.3d 104, n.4.
 (4th Cir. 2019). Without support from either Supreme Court or the Fourth Circuit, Plaintiffs argue
 that the Fourth Circuit may eventually join the minority of sister Circuits that have extended
 Kingsley into the realm of medical cases. (See ECF No. 7, p. 24 of 41). But assuming such a change
 in the law should occur, such change will not assist Plaintiffs to demonstrate they are likely to
 prevail on the merits.
 3
   In the Complaint, Plaintiffs make passing reference to Armor bearing corporate liability, Monell
 v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978), for failing to train their staff (See
 ECF No. 1, ¶ 173). However, in the Motion for a Preliminary Injunction, they do not argue that
 Armor has any deficient training protocols. Therefore, they have not met their burden of clearly
 showing that they are likely to prevail on the merits of that theory. Armor reserves the right to
 rebut and correct that allegation when the issue is ripe.
                                                    8
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 9 of 22 PageID# 417




       Additionally, Plaintiffs claim that their detention is unconstitutional based on the risks to

 inmate health and safety, including nutrition and exposure to harm from COVID-19. Armor

 submits that it is not a proper party to that claim as it does not participate in the act of detaining

 these individuals. However, Plaintiffs' conditions of confinement claim would fail for other

 substantive reasons. Namely, the extensive measures that Armor has taken to protect detainees and

 staff at Farmville cannot reasonably be construed as punishment. See Williamson v. Stirling, 912

 F.3d 154, 178 (4th Cir. 2018) (quoting Slade v. Hampton Roads Reel Jail, 407 F.3d 243, 251 (4th

 Cir. 2005) ("[T]o prevail on a substantive due process claim, a pretrial detainee must show

 unconstitutional punishment by proving that the challenged conditions were either '(1) imposed

 with an expressed intent to punish or (2) not reasonably related to a legitimate nonpunitive

 governmental objective, in which case an intent to punish may be inferred.'"))

       Taken together, because Plaintiffs are unlikely to prevail under a theory of (A) deliberate

 indifference; or (B) unconstitutional conditions of confinement, this Motion should be denied.

 Winter, 555 U.S. at 20 (explaining a preliminary injunction should not be granted unless the

 movants clearly show they are likely to prevail on the merits of their underlying claims).

       A. Deliberate Indifference Claims

        An official acts with deliberate indifference where he actually knows about and disregards

 “a substantial risk of serious injury to the detainee or [a] detainee’s serious need for medical care.”

 Young, 238 F.3d at 576-77 (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Put differently,

 “[t]he deliberate indifference standard is a two-pronged test: (1) the prisoner must be exposed to a

 ‘substantial risk of serious harm,’ and (2) the prison official must know of and disregard the

 substantial risk to the inmate’s health or safety.” Thompson v. Commonwealth, 878 F.2d 89, 97-

 98 (4th Cir. 2001) (citing Farmer, 511 U.S. at 834, 837-38).


                                                   9
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 10 of 22 PageID# 418




         Accordingly, a plaintiff cannot prove deliberate indifference by showing that a defendant's

 conduct was merely negligent. Rather "[t]o establish that a health care provider's actions constitute

 deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

 inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness,"

 Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled on other grounds by Fidrych v.

 Marriott Int'l, Inc., 952 F.3d 124 (4th Cir. 2020); accord Farmer, 511 U.S. at 844 (explaining that

 "prison officials who actually knew of a substantial risk to inmate health or safety may be found

 free from liability if they responded reasonably to the risk, even if the harm ultimately was not

 averted.").

         Plaintiffs contend that Armor violated their due process rights to adequate medical care

 and safety through deliberate indifference in two principle respects: (1) failing to protect Plaintiffs

 from contracting COVID-19 (see ECF No. 7, pp. 7-9); and (2) failing to treat Plaintiffs after they

 developed COVID-19 symptoms (see id. at 7-9; 11-12). The record does not support a finding that

 Plaintiffs are likely to prevail on these bases.

     1. Armor did not fail to protect Plaintiffs from risk of infection with deliberate
        indifference

         As discussed above, starting in January, Armor began developing a COVID-19 Response

 Plan, which is regularly updated to reflect changes in CDC guidelines. To protect the detainees at

 ICA Farmville and the staff that interacts with them, Armors guidelines are even more restrictive

 than the CDC's based on the specific risks at Farmville. Additionally, Armor's medical director at

 Farmville, Dr. Moore, has trained her staff to implement the extensive protocols, with targeted

 measures toward preventing infected staff from entering the facility and infected detainees from

 spreading COVID-19. More specifically, she requested that the staff at ICA Farmville increase the

 frequency with which they sanitize commonly touched areas (e.g., doorknobs) with proper

                                                    10
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 11 of 22 PageID# 419




 disinfectants. Also, to ensure detainees would have adequate access to hospital care, Dr. Moore

 began coordinating extensively with her contacts at Centra in January to ensure detainees would

 have access to adequate ICU and ventilator support, if the need arose. By early February, Armor

 had fully implemented its enhanced screening protocols to identify any possible symptoms related

 to coronavirus. (See ECF No. 30-1, Crawford Decl. ¶ 6.) Flyers placed in the lobby at that time

 asked visitors to report trips overseas to then-affected countries and offered hand sanitizer, gloves

 and masks to visitors. Masks were then also available for staff and detainees in the event needed,

 but they were not then deemed necessary for the entire population of staff and detainees.

        Armor staff collaborated with ICA's staff to conduct COVID-19 prescreening on all

 arriving detainees. The prescreening procedures included: taking temperature - at or above 99.1

 degrees Fahrenheit fails screening; answering “yes” to the question whether over the counter pain

 medications have been taken to address a fever or chill in the previous 24 hours; severe headache;

 shortness of breath; chills; sore throat; cough; nausea; vomiting; or, diarrhea. Until April, no

 detainees tested positive for COVID-19; and through June only two had.

        In early June, two groups of new detainees from Arizona and Florida arrived at Farmville.

 Both groups were quarantined into two groups, separate from the general population for 14 days.

 After pre-screening COVID-19 tests revealed that several detainees in the Arizona group tested

 positive, Armor and ICA coordinated to have the entire Arizona group quarantined. The positives

 and negatives were segregated; and then the same was done with the Florida group. As June

 progressed, Armor, with the assistance of ICA staff, took extensive measures to test and segregate

 positive detainees based on current CDC guidance and collaboration with the Virginia Department

 of Health. As of August, Armor and ICA have performed over 850 COVID-19 tests, including

 testing multiple individuals more than once. Meanwhile non-emergent specialty care is available



                                                  11
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 12 of 22 PageID# 420




 to detainees via telemedicine and agency nurses have been brought into ICA Farmville over the

 past months to assist with temperature and symptom screenings of all detainees, including

 Plaintiffs.

         Because these efforts cannot amount to disregarding Plaintiffs' risk of contracting COVID-

 19, Plaintiffs are unlikely to prevail against Armor for allegedly failing to protect them. See Young,

 238 F.3d at 575-76 (requiring that the unconstitutional failure to protect a detainee amount to

 disregard). To the extent that Plaintiffs disagree with the adequacy of these measures, those

 differences in opinion are not enough to establish a constitutional violation. See Wright v. Collins,

 766 F.2d 841, 849 (4th Cir. 1985) (explaining that a prisoner's disagreement with medical

 personnel over the course of his treatment does not make out a cause of action).

         While other courts have found that, in certain cases the preventative measures taken by

 officials merited an injunction, Armor's efforts have far exceeded those of the defendants in those

 cases. See Seth v. McDonough, No. 8:20-cv-01028, 2020 U.S. Dist. LEXIS 89694, at *37 (D. Md.

 May 21, 2020) (noting that facility’s director “knew that she had a substantial COVID-19 outbreak

 in the facility, and yet had only tested twenty detainees”); Coreas v. Bounds (Coreas II), No. TDC-

 20-0780, 2020 U.S. Dist. LEXIS 81900, at *7 (D. Md. Apr. 30, 2020) (“Although [one of the

 facilities] has, through ICE, certified that it would test any individuals with COVID-19 symptoms,

 it has not actually tested anyone to date . . . .”); Coreas v. Bounds (Coreas III), No. TDC-20-0780,

 2020 U.S. Dist. LEXIS 80951, at *15, 18 (D. Md. May 7, 2020) (citing the facility’s refusal and

 unwillingness to test for COVID-19 as “highly probative on the issue of deliberate indifference”).

         Conversely, numerous federal courts have found that similar measures to those undertaken

 by Armor cannot demonstrate deliberate indifference. See Duvall v. Hogan, 2020 U.S. Dist. LEXIS

 107915, at *39-40 (D. Md. June 19, 2020) (collecting cases) (explaining that the measures that do



                                                  12
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 13 of 22 PageID# 421




 not demonstrate deliberate difference include: educating staff and detainees about proper safety

 measures, frequent temperature checks, quarantining new detainees, equipping staff with PPE,

 using hand sanitizers, cleaning areas, and segregating positive detainees from negative ones).

 Moreover, courts have noted that failing to implement some measures that could reasonably abate

 the risk of infection to detainees is not enough to demonstrate deliberate indifference. Id. at *42

 (citing Hallinan v. Scarantino, No. 5:20-HC-2088-FL, 2020 U.S. Dist. LEXIS 103409, at *16

 (E.D.N.C. June 11, 2020); see also Swain v. Junior, 961 F.3d 1276 (holding that "the district court

 erred in relying on the increased rate of infection" as the basis for establishing deliberate

 indifference); Wilson v. Williams, 961 F.3d 829 (6th Cir. June 9, 2020) (rejecting the contention

 that the "defendant was deliberately indifferent to detainees health and safety because [its] actions

 have been ineffective at preventing the spread of COVID-19"). Under this well-reasoned standard,

 Plaintiff is not likely to prevail on this claim.


     2. Armor has not treated Plaintiffs' COVID-19 symptoms with deliberate indifference.

         Deliberate indifference can only be established by demonstrating that the defendant

 "consciously disregarded" a plaintiff's significant risk of serious injury. See Farmer, 511 U.S. at

 834. Significantly, a detainee's disagreement with medical personnel over the course of his

 treatment does not make out a cause of action. See Harris v. Murray, 761 F. Supp. 409, 414 (4th

 Cir. 1990) ("Disagreements between an inmate and a physician over treatment do not state a claim

 under § 1983."). Setting such disagreements aside, here, the medical records show that Armor and

 its medical staff did not consciously disregard Plaintiffs' medical needs.

         Plaintiffs were screened by a nurse on a daily basis for any Covid-19 symptoms.

 Temperatures and oxygen saturation levels were checked, and the detainees were interviewed to

 identify any symptoms or exposure to someone with Covid-19. Once exposure or a symptom was

                                                     13
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 14 of 22 PageID# 422




 reported, the Plaintiffs were tested for Covid-19 and, where appropriate, as in the case of Mr. Perez

 Garcia, isolated in medical housing for two weeks. Further, Armor made certain supportive care

 treatments readily available for the Plaintiffs should they have reported any symptoms. Tylenol,

 expectorants, Pepto-Bismol and a multivitamin were readily available to be dispensed by the

 nurses who performed the daily Symptom Screenings. All of the care described above was

 designed and implemented to achieve full recovery and mitigate any potential long-term effects

 from infection. Indeed, the course of care that each Plaintiff received individually demonstrates

 specific attention to their needs.

         a. Plaintiff Santos Garcia

         To begin, Mr. Santos Garcia's complaints set forth in Plaintiffs' Complaint are expressly

 contradicted by his medical records.4 Contrary to Plaintiffs' Complaint (¶¶ 63, 65, 68, 69, 70, 75),

 Mr. Santos Garcia did not have a fever, body aches, pain, cough or difficulty breathing in June or

 July 2020, nor did Armor fail to provide him medical care or Covid-19 testing. Mr. Santos Garcia

 was monitored on a daily basis from June 22 through August 1. He did not once have a fever or

 report any Covid-19 symptoms. His oxygen levels were excellent and his lungs were clear. On

 June 28 Mr. Santos Garcia reported being exposed to someone with Covid-19; therefore, a Covid-

 19 test was ordered. While Mr. Santos Garcia tested positive for Covid-19, he remained and has

 continues to remain asymptomatic. (See Moore Dec. ¶¶ 28-38.)

         b. Plaintiff Bolanos Hernandez

         Mr. Bolanos Hernandez has been tested twice for Covid-19 and remains negative. On June

 28 Mr. Bolanos Hernandez reported having been exposed to someone with Covid-19. As a result,




         4
                To the extent the factual allegations of the Complaint and Plaintiffs' Motion are
 contradicted by the Plaintiffs' medical records, those allegations are denied.
                                                  14
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 15 of 22 PageID# 423




 he was tested for Covid-19 and was monitored on a daily basis from June 25 through July 30. He

 has remained afebrile, had excellent oxygen saturation levels, and reported no symptoms of Covid-

 19. Mr. Bolanos Hernandez has only reported having headaches in connection with tooth-pain,

 and stomachaches related to constipation and gas. (See Moore Dec. ¶¶ 39-54.)

        c. Plaintiff Perez Garcia

        On June 22, 2020, Mr. Perez Garcia submitted a Sick Call Request with complaints of body

 aches, fever, sore throat and a cough. He was seen that same day, but he was afebrile. The next

 day he was examined for an Urgent Care Assessment. He was provided Tylenol for his fever and

 aches, an antihistamine (CTM), and an expectorant to help with his cough. On June 25 Mr. Perez

 Garcia reported a fever and shortness of breath. Based on these symptoms, he was relocated to

 medical housing to remain under observation for two weeks. Albuterol (a nebulizer to help with

 his breathing), Gatorade, a TB screening, a chest x-ray ("CXR") to check if he had pneumonia,

 Mucinex, and Tylenol were ordered. He tested positive for Covid-19, and daily monitoring

 continued. His lungs were clear, and by July 8 Mr. Perez Garcia reported no symptoms of Covid-

 19, demanding he be returned to the general population. (See Moore Dec. ¶¶ 55-64).5

        d. Plaintiff Castillo Gutierrez

        Mr. Castillo Gutierrez' complaints set forth in Plaintiffs' Complaint are expressly

 contradicted by his medical records. Contrary to Plaintiffs' Complaint (¶¶ 117, 120, 121), Mr.

 Castillo Gutierrez did not have fever, aches, headaches or stomach aches in July 2020. Although

 Mr. Castillo Gutierrez tested positive for Covid-19, he was asymptomatic. Nevertheless, he was




 5
   Contrary to Plaintiffs' Complaint ( ¶ 96), Mr. Perez Garcia did not have a 105 degree fever on
 June 26 or on any other date while at Farmville. Mr. Perez Garcia's temperature was taken five
 times on June 26, which ranged from 98.1 to 102.9. See SA 351, 367-69.
                                                15
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 16 of 22 PageID# 424




 monitored on a daily basis and he reported no Covid-19 symptoms. His temperature and oxygen

 saturation levels were normal, and his lungs were clear. (See Moore Dec. ¶¶ 65-69).

        Critically, Plaintiffs have no expert opinion showing that any of this treatment breached

 the standard of care. As such, they ask this Court to assume, without the aid of knowing the

 threshold for negligent treatment for each Plaintiff's medical needs, that the care described above

 was so grossly inadequate as to evince deliberate indifference. Cf. Young, 238 F.3d

 575 (quoting Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) ("Deliberate indifference is a

 very high standard—a showing of mere negligence will not meet it.").

        Therefore, based on this record, Plaintiffs have not met the "rigorous standard" of

 establishing deliberate indifference. See King v. United States, 536 Fed. Appx. 358, 362 (2013)

 (quoting Grayson, 195 F.3d at 695-96) ("[T]he Constitution's protection of rights does not provide

 a remedy for mere errors in judgment, 'even though such errors may have unfortunate

 consequences.'"). As such, Plaintiffs have failed to clearly show that they are likely to prevail on

 their claims that their COVD-19 treatment amounted to deliberate indifference.

       B. Armor is not punishing Plaintiffs through their detention.

       Due process under the Fifth Amendment "requires that a pretrial detainee not be punished."

 Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). A court "evaluating the constitutionality of

 conditions or restrictions of pretrial detention" must first determine "whether those conditions

 amount to punishment of the detainee." Id. at 535. "[T]o prevail on a substantive due process claim,

 a pretrial detainee must show unconstitutional punishment by proving that the challenged

 conditions were either (1) imposed with an expressed intent to punish or (2) not reasonably related

 to a legitimate nonpunitive governmental objective, in which case an intent to punish may be

 inferred." Williamson v. Stirling, 912 F.3d 154, 178 (4th Cir. 2018) (citations and quotation marks



                                                 16
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 17 of 22 PageID# 425




 omitted). Where "a particular condition or restriction of pretrial detention is reasonably related to

 a legitimate governmental objective, it does not, without more, amount to 'punishment.'" Wolfish,

 441 U.S. at 539. Here, because Plaintiffs do not allege that any Defendant had an express intent to

 punish, they ask this Court to draw the inference that such intent exists anyway

          As a threshold matter, Armor's penological interest in Plaintiffs' detention in this case is

 unclear from the Motion. Likewise, in their Complaint, Plaintiffs' describe Armor as a corporation

 "that contracts with Defendant's ICA to provide health care services to detainees at Farmville

 Detention Center." (ECF No. 1, ¶ 21.) Meanwhile, the Supreme Court has recognized the federal

 government's interest in detaining individuals like Plaintiffs', who are awaiting immigration

 proceedings. See Jennings v. Rodriguez, 138 S. Ct. 830, 836-37 (2018); Zadvydas v. Davis, 533

 U.S. 678, 690-91 (2001). Accordingly, the Federal Defendants and Farmville Defendants are better

 suited to address how Plaintiffs' detention is reasonably related to the legitimate government

 objectives. Therefore, Armor adopts their well-reasoned arguments in its responses as well. (See

 ECF No. 30, pp. 19-21 of 27; ECF No. 31, pp. 17-20 of 33.) For those same reasons, Plaintiffs are

 unlikely to prevail on the claims that Armor is violating their due process rights under Bell v.

 Wolfish.

    II.       The Proposed Injunctions Are Unwarranted Because Plaintiffs Have Not Shown
              They Face an Imminent Risk of Injury Without Such Relief.

          Plaintiffs have not clearly shown that they are likely to suffer an irreparable injury absent

 their proposed injunctions. Consequently, they are not entitled to this relief. See Winter, 555 U.S.

 at 22 ("Our frequently reiterated standard requires plaintiffs seeking preliminary relief to

 demonstrate that irreparable injury is likely in the absence of an injunction."); Scotts Co. v. United

 Indus. Corp., 315 F.3d 264, 283 (4th Cir. 2002) (holding that, for the risk of harm to merit a

 preliminary injunction, it must “be neither remote nor speculative, but actual and imminent.”).

                                                   17
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 18 of 22 PageID# 426




         First, Plaintiffs have not shown that they likely face any imminent risk under Armor's

 medical care without their requested relief. They point to the possible risk of reinfection as one

 harm. But, for their support of that contention, Plaintiffs' submit that "[a] small but growing

 number of cases suggest that reinfection with COVID-19 is possible." (ECF No. 7, p. 19 of 41.) In

 response to those suspicions, Dr. Moore has explained that "there is research suggesting that people

 are misinterpreting lingering symptoms or failed antibody counts as evidence of reinfection."

 (Moore Decl. ¶ 27.) Conversely, Plaintiffs' Motion does not contain evidence that any of these

 Plaintiffs face a likely risk of infection. Thus, the Court is left to guess about how significant the

 risk of reinfection is to Plaintiffs. See Zuniga v. University Health System, 71 F. App'x 293, 293-

 94 (5th Cir. 2003) (per curiam) (affirming the denial of a preliminary injunction where an inmate

 submitted no medical opinion showing that he would suffer irreparable harm if he were not granted

 the requested relief).

         However, even assuming the risk is possible as Plaintiffs say, a threat that is merely

 possible is not sufficient to obtain this preliminary injunction. See Mazurek v. Armstrong, 520

 U.S. 968, 972 (1997) (per curiam) ("Issuing a preliminary injunction based only on a possibility

 of irreparable harm is inconsistent with [the Supreme Court's] characterization of injunctive relief

 as an extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

 entitled to such relief."). Therefore, Plaintiffs have not met their burden of showing that the

 requested relief is merited.

         Similarly, there is no factual support for the claim that Plaintiffs should not be transferred

 under their current conditions because it risks their health. Plaintiffs claim that such transfers

 would run contrary to CDC guidelines, but provide no evidence that transfers are likely to endanger

 their health. Conversely, Dr. Moore explained that, "[a]s a matter of practice, Armor medical staff



                                                  18
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 19 of 22 PageID# 427




 will not request the transfer of detainees out of Farmville absent necessity, exigent circumstances,

 or release as delineated in the CDC guidelines." (Moore Decl., ¶ 26(a)). Also, "Farmville is not

 accepting additional detainees." (Id., ¶ 11.)

            Finally, Plaintiffs' claims about the need for adequate nutrition are not factually supported.

 (See Crawford Decl. ¶ 31) (explaining that, in June the Office of Detention Oversight reported that

 its inspection of the Farmville facility identified no deficiencies in food service). And, to the extent

 that Armor is involved in Plaintiffs' nutrition, Dr. Moore implemented a standing order to provide

 daily vitamins to all detainees exhibiting COVID-19 symptoms, regardless if they have tested

 positive. (Id. ¶ 26(n)). Meanwhile, Plaintiffs have not shown that their diets are likely to cause

 them harm.

            In sum, none of Plaintiffs' proposed injunctions meet this Court's standard for being

 necessary to avoid an imminent risk of injury. As such, this Motion should be denied.

     III.      The Balance of the Equities and Public Policy Considerations Do Not Justify this
               Relief.


            Because Plaintiffs seek their injunctions against the federal government along with

 Armor, the last two factors can properly be evaluated together. Roe v. United States DOD, 947

 F.3d 207, 230 (4th Cir. 2020) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)) ("The final

 factors, the balance of the equities and the public interest, 'merge' when the government is the

 party opposing the preliminary injunction.").

            While all parties can agree that the public has an interest in the health of detainees at

 Farmville, that interest is not best served by the relief requested. Plaintiffs will not benefit from

 the Court's heavy hand in the daily operations of Armor's medical staff at Farmville. While

 Plaintiffs' proposed inspector has his concerns and ideas about how to reform Farmville, his own

 declaration shows that he does not know which reforms are necessary. (See Moore Decl. ¶ 26)

                                                     19
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 20 of 22 PageID# 428




 (listing areas where Dr. Venter's suspicions about medical care at Farmville are inaccurate or

 incomplete).

         Moreover, the interference proposed by Plaintiffs into Armor's operations is not likely to

 help Plaintiffs or any detainees. As Dr. Moore explained:

         Plaintiffs' proposed injunctions are not likely to help Armor deliver care to patients
         at Farmville. We are already working with the Virginia Department of Health to
         optimize protocols. We are already following CDC guidelines in our practices at
         Farmville, and, in some cases, exceeding those guidelines. We are also going to
         meet with CDC officials when they come to Farmville in the coming week to
         discuss our protocols, as we continue to provide the best possible care and
         conditions to the detainees. Further, as medical providers, we need the flexibility to
         use our medical judgment to respond to the health and safety needs of our patients
         and staff.

 (Id. ¶ 72.)

          By hamstringing Armor's delivery of medicine in favor of the unknown recommendations

 of Dr. Venters, Plaintiffs ask this Court to set aside its long-standing deference to medical

 providers like Dr. Moore. See Taylor, 34 F.3d at 268 ("It is well established that absent the most

 extraordinary circumstances, federal courts are not to immerse themselves in the management of

 state prisons or substitute their judgment for that of the trained penological authorities charged

 with the administration of such facilities."); see also Bay United Pentecostal Church v. Newsom,

 140 S. Ct. 1613, 1613-14 (Roberts, C.J., concurring) ("Our constitution principally entrusts '[t]he

 safety and the health of the people' to the politically accountable officials of the States 'to guard

 and protect.' When those officials 'undertake[] to act in areas fraught with medical and scientific

 uncertainties, there latitude 'must be especially broad.'") (quoting Jacobson v. Massachusetts, 197

 U.S. 11, 38 (1905) and Marshall v. United States, 414 U.S. 417, 427 (1974)). Such a result is

 clearly not in the public's interest.




                                                  20
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 21 of 22 PageID# 429




                                         CONCLUSON

        For the forgoing reasons, Armor asks that Plaintiffs' Motion for a Preliminary Injunction

 be denied.



                                                     Respectfully submitted,

                                                     ARMOR CORRECTIONAL HEALTH
                                                     SERVICES, INC.

                                                     ___/s/ Christopher F. Quirk        _
                                                     Christopher F. Quirk, VSB #88238
                                                     Edward J. McNelis, III, VSB #34003
                                                     Sands Anderson PC
                                                     1111 East Main Street, Suite 2400
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 648-1636
                                                     Facsimile: (804) 783-7291
                                                     cquirk@sandsanderson.com
                                                     emcnelis@sandsanderson.com
                                                     Counsel for Armor Correctional Health
                                                     Services, Inc.




                                                21
Case 1:20-cv-00821-LMB-JFA Document 32 Filed 08/06/20 Page 22 of 22 PageID# 430




                                 CERTIFICATE OF SERVICE

 I hereby certify that on the 6th day of August 2020, I electronically filed the foregoing with the
 Clerk of the Court using the CM/EMC system, which will send notification of such filing (NEF)
 to the following:

      Granville Clayton Warner                         Joseph Dominick West
      Kristin Fisher Donovan                           Gibson Dunn & Crutcher LLP
      Simon Yehuda Sandoval Moshenberg                 1050 Connecticut Ave NW
      Legal Aid Justice Center                         Washington, DC 20036-5306
      6066 Leesburg Pike                               (202) 995-8500
      Falls Church, VA 22041                           jwest@gibsondunn.com
      (703) 778-3450                                   Counsel for Plaintiff
      Fax: (703)-778-3454
      cwarner@justice4all.org
      kristin@justice4all.org
      simon@justice4all.org
      Counsel for Plaintiff

      John Michael Erbach                              Yuri Fuchs
      Patricia Bugg Turner                             US Attorney's Office (Alexandria)
      Spotts Fain PC                                   2100 Jamieson Avenue
      411 E. Franklin St.                              Alexandria, VA 22314
      Suite 600                                        (703) 299-3700
      Richmond, VA 23219                               Yuri.Fuchs@ysdoj.gov
      (804) 697-2000                                   Counsel for Defendants Chad F.
      Fax: (804) 697-2088                              Wolf, U.S. Immigration and Customs
      jerbach@spottsfain.com                           Enforcement, Matthew T. Albence
      pturner@spottsfain.com                           and Russell Hott
      Counsel Defendants Jeffrey Crawford and
      Immigration Centers of America, LLC
                                                      ___/s/ Christopher F. Quirk        _
                                                      Christopher F. Quirk, VSB #88238
                                                      Edward J. McNelis, III, VSB #34003
                                                      Sands Anderson PC
                                                      1111 East Main Street, Suite 2400
                                                      Richmond, Virginia 23219
                                                      Telephone: (804) 648-1636
                                                      Facsimile: (804) 783-7291
                                                      cquirk@sandsanderson.com
                                                      emcnelis@sandsanderson.com
                                                      Counsel for Armor Correctional Health
                                                      Services, Inc.

                                                 22
